Per Curiam.

We cannot reconcile ourselves to the rulings of the court or the findings of the jury respecting the question of damages in this case. While the plaintiff was perhaps qualified to testify as to value, it was necessary to offer evidence touching the description, character and quantity of the chattels. All of this was susceptible of proof, as it appears the plaintiff made an inventory of the contents of the store immediately before the sale. Teerpenning v. Corn Exchg. Ins. Co., 43 N. Y. 281. Nowhere in the case is there a specification of the goods. We think, therefore, it was prejudicial error to receive evidence of value without the requisite facts to support it. Apart from this error, there is no evidence in the case to justify as large a verdict as was given by the jury.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.